Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE

Claims 19 and 39-57 of R. Woudenberg et al., US 16/759,764 (Oct. 26, 2018) are pending and in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group (I), claims 19-28, without traverse, in the Reply to Restriction Requirement filed on December 17, 2020, is acknowledged.  Non-elected inventions of Groups (II)-(IV) are cancelled by Applicant.  New claims 39-57 are added to the invention of Group (I).  

Support for Claim Amendments

Applicant’s claim 1 amendments and new claims 39-57 are considered supported by the specification as filed.  Applicant cites paragraphs [0013], [0021], and [0026]-[0029] of the published application US 2020/0325158.  With respect to the claim 1 amended range of “an Al/Ga molar ratio of from 0.33 to 1”, the specification does not provide literal support.  The specification discloses the broad range of “Al/Ga molar ratio of at least 0.2”.  US 2020/0325158, [0043]-[0051].  Specification Examples 1, 2 and 4 disclose the following molar ratios: Example 1 (“Al/Ga molar ratio was therefore 0.5”); Example 2 (“Al/Ga molar ratio was therefore 0.33”); Example 4 (“Al/Ga molar ratio was therefore 1”).  US 2020/0325158, [0014]. The claim 1 amended range of “an Al/Ga molar ratio of from 0.33 to 1” is supported by the specification’s broad ratio range of “at least 0.2” in view of the above cited specific ratios recited cited working examples 1, 2 and 4.  MPEP § 2163.05(B)(II)/(III) (citing In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  The specific amounts recited in new claims 39-54 are similarly supported by Examples 1-5.  US 2020/0325158, [0043]-[0055].   

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 19 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by N. Maggiarosa et al., US 8,513,447 (2012) (“Maggiarosa”) is withdrawn in view of Applicant’s amendments.  Maggiarosa fails to teach the claim 1 limitation of “Al/Ga molar ratio of from 0.33 to 1”.  See discussion of Maggiarosa below in “Reasons for Allowance”.  

Rejection of claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by K. Starowieyski, 14 Applied Organometallic Chemistry, 616-622 (2000) (“Starowieyski”) is withdrawn in view of Applicant’s amendments.  Starowieyski fails to teach the claim 1 limitation of “Al/Ga molar ratio of from 0.33 to 1”.  See discussion of Starowieyski below in “Reasons for Allowance”.  

Rejection of claim 19 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by T. Honma et al., US 6,867,315 (2005) (“Honma”) is withdrawn in view of Applicant’s amendments.  Honma fails to teach the claim 1 limitation of “Al/Ga molar ratio of from 0.33 to 1”.  See discussion of Honma below in “Reasons for Allowance”.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claim 27 under AIA  35 U.S.C. 103 as being unpatentable over R. Karch et al., US 9,108,985 (2015) (“Karch”) in further view of the combination of K. Starowieyski, 14 Applied Organometallic Chemistry, 616-622 (2000) (“Starowieyski”) and CASREACT Abstract and Indexed Reactions, K. Starowieyski et al., PL 166723 (1995) is withdrawn in view of Applicant’s cancellation of this claim.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Claims 19 and 39-57 are considered free of the closest prior art of record.   The instant claims are directed to a method for storing and/or transporting GaCl3.  Applicant teaches that GaCl3 is solid at room temperature and transportation/storage requires exclusion of air and moisture.  Specification at page 1, lines 25-30.  In this regard, the specification taches that the addition of a certain amount of an aluminum compound, for to GaCl3 results in a reaction causing GaCl3 to dissolve and be liquid at room temperature.  Specification at page 2, lines 10-12.  The specification teaches that this makes the GaCl3 more amenable to transportation/storage.  Specification at page 2, lines  19-23.  

All claims comprise the following claim 1 element:

adding an aluminum compound chosen from trimethylaluminum, triethylaluminum, tri(n-butyl) aluminum chloride, diethylaluminum chloride, and combinations thereof to said GaCl3 in a container in an Al/Ga molar ratio of from 0.33 to 1, 

Claim 1 (emphasis added).  The closest prior art are those references cited in the previous Office action teaching the synthesis of alkyl gallium compounds by reaction of gallium chloride with an alkyl aluminum compound, which art teaches the instant claim 1 step of “adding an aluminum compound chosen from trimethylaluminum, triethylaluminum, tri(n-butyl) aluminum chloride, diethylaluminum chloride, and combinations thereof to said GaCl3 in a container” but does not teach an “Al/Ga molar ratio of from 0.33 to 1”.  

2AlCl required per equivalent of GaCl3); T. Honma et al., US 6,867,315 (2005) (“Honma”); see also, U.S. Pat. No. 3,318,931 (threefold excess of trialkyl aluminum is added to gallium trichloride to form the trialkyl gallium compound). That is, the art generally teaches that only one alkyl group is efficiently transferred from the stating trialkyaluminum to the gallium halide resulting in a mixture of trialkylgallium and dialkylaluminumchloride.  Id.  This art does not teach or suggest the instant claim 1 limitation of an “Al/Ga molar ratio of from 0.33 to 1”.  That is, one of ordinary skill in the art is not motivated to prepare trialkylgallium by adding less than the stoichiometric amount of trialkylaluminum (i.e., 3 equivalents).  

However, N. Maggiarosa et al., US 8,513,447 (2012) (“Maggiarosa”) teaches a process for reacting trihalogallium with trialkylaluminum using a molten salt solvent (a halide salt of Li, Na, K or Cs in an ionic liquid) that requires fewer equivalents of the aluminum compound.  Maggiarosa at col. 4, lines 5-10.  Maggiarosa teaches that the use of an ionic liquid results in at least two of the alkyl groups from the trialkylaluminum are transferred to gallium or indium.  Maggiarosa at col. 4, lines 10-15.  In this regard, Maggiarosa requires adding only from 0.9 to 2.0, for example, 1.0 to 1.7, for example, 1.1 to 1.6 molar equivalents based on GaX3 or InX3 of AlR3.  Maggiarosa at col. 4, lines 48-50.  Thus, the Maggiarosa Ga/Al range “from 0.9 to 2.0” overlaps with the instantly claimed range of “Al/Ga molar ratio of from 0.33 to 1”.   But Maggiarosa does not render the instant claim obvious because this reference fails to teach or suggest the instant claim 1 limitation of 

thereby forming a non-corrosive liquid formulation that does not contain free HCl and that comprises at least one of GaMeCl2, GaEtCl2, AlEtCl2, dissolved GaCl3, Ga(n-Bu)Cl2, Al(n-Bu)Cl2, or combinations thereof.  

This is because Maggiarosa is directed to completing the reaction with respect to the product trialkylgallium.  Maggiarosa at col. 4, lines 5-35; Id. at col. 5, lines 28-31; see also discussion of Maggiarosa Example 1 in the previous Office action.  


1.132 Declaration from Declarant Woudenberg 

The Applicant submits a 1.132 Declaration from Declarant Woudenberg (the “Woudenberg Declaration”).  Woudenberg declares that the Examples show results that are unexpected to one of skill in the art and superior to what is known in the art.  

A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  However, the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  

Woudenberg declares that because GaCl3 is corrosive and a solid at room temperature, introducing it in liquid form into a storage container requires specialized heating and cooling steps and specialized containers.  Woudenberg restates specification Examples 1-5.  Woudenberg declares that the homogeneous liquid solution obtained by way of each of specification Examples 1-5 can be easily transferred from one container to another.  The Woudenberg Declaration concludes that when the Examples are reviewed as a whole, it is clear that the combination of the aluminum compound and the GaCl3 in particular molar ratios produces results that are unexpectedly superior to what is known in the art.  

Applicant’s claims as amended as considered free of the art of record, in the absence of any secondary considerations, for the reasons discussed above.  Therefore the conclusions reached by the Woudenberg Declaration are not further addressed.  The Declaration is of record in the Application’s file.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622